PER CURIAM:
Claimant alleges in his Notice of Claim that on October 19, 1984, at approximately 7:00 p.m., he was travelling east on Route 64 near Barboursville, West Virginia, when his vehicle struck a pothole. Damage to a wheel and tire amounted to $92.35.
At the hearing, claimant testified that construction was being done on the bridge. Cement barriers had been erected on both sides of the single lane. As claimant crossed the bridge, his 1980 Toyota Célica struck the hole. Claimant testified that he did not see the pothole until he struck it. He had travelled the same route a week before the accident, and had not observed the pothole at that time.
In order for liability to exist on the part of the respondent, it must be shown that the respondent had actual or constructive notice of the hazard which caused the damage. Davis vs. Dept. of Highways, 11 Ct. Cl. 150 (1976). No evidence of notice was presented in the record of this case;
therefore, negligence has not been established, and the claim must be denied.
Claim disallowed.